ALSCHULER, Circuit Judge.
On August 5,1925, the referee in bankruptcy, after a hearing, entered an order allowing Miller’s claim for the delivery to him out of the bankrupt estate of $3,000 in securities and money in the trustee’s hands. On September 5,1925, the trustee petitioned the referee to vacate this order, and, after hearing, the referee on October 9 made an order setting it aside and disallowing Miller’s daim.
October 19, 1925, Miller filed in the District Court exceptions to the referee’s order of October 9, with a petition purporting to ask. review of the referee’s last order, charging that the referee had no power to review his prior order, and that the order of October 9 was null and void, and moving the court to set it aside, and to declare that the August 5 order was in no manner affected thereby, but remains in full force.
Upon argument it appears that the ground for the asserted invalidity of the October 9 order is that rule 6 in bankruptcy of the District Court of Indiana prescribes that petitions for the review by the judge of any order or decision by a referee shall be filed with the referee within 10 days after the order is made, and that 10 days having elapsed after the order of August 5 without the institution of proceedings for review, that order became final and irrevocable, and the referee had no further jurisdiction over the matter.
If it be conceded that under rule 6 the order of August 5 was, after the expiration of 10 days following its entry, no longer subject to attack by petition for its review by the District Judge, yet the subsequent proceeding before the referee was not such a review as is provided for by General Order XXVII and referred to in rule 6. It was not *846a proceeding for a review by tbe judge, but a reconsideration by tbe referee of bis own. order, a proceeding authorized at any time during tbe pendency of tbe estate by section 57k of tbe Bankruptcy Act (Comp. St. § 9641), wbieb is:
“Claims which bave been allowed may be reconsidered for cause and reallowed or rejected in whole or in part, according to tbe equities of the case, before but not after tbe estate has been closed.”
On oral argument it was contended that this applies only to orders by tbe District Judge, and not to the referee. Tbe section contains no limitation, and, if not applicable to referees, would be well-nigh inoperative, since tbe vast majority of claims never come before the judge. Besides, it is not presumable that tbe lawmakers assumed there would be larger measure of infallibility in referees than in judges. Tbe referee had jurisdiction to reconsider bis order of August 5, as was done, and to make bis later order.
It is not contended that tbe paper filed in tbe District Court authorized tbe judge to review tbe referee’s valid order of October 9, and tbe so-called petition, having no apparent function, was properly dismissed by the District Court and its order to that effect is affirmed.